COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


VALERIE M. MEREDITH
                                                 MEMORANDUM OPINION *
v.   Record No. 0564-97-4                            PER CURIAM
                                                    JULY 15, 1997
SAFEWAY, INC.


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Valerie M. Meredith, pro se, on brief).
            (Stephen J. Price; O'Connell & O'Connell,
            on brief), for appellee.



     Valerie Meredith (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove she sustained an injury by accident arising out

of and in the course of her employment on December 31, 1995.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the commission's decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "In

order to carry [her] burden of proving an "injury by accident' a

claimant must prove that the cause of [her] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that claimant's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that claimant failed to prove that her alleged

accident constituted an identifiable incident or sudden

precipitating event which resulted in an obvious sudden

mechanical or structural change in her body, the commission made

the following findings:
               After a careful comparison of the
          claimant's testimony given at the hearing on
          this matter with the statement which she made
          to the claims adjuster at a time more
          contemporaneous with the alleged injury, we
          conclude that the claimant did not provide
          specific information regarding the alleged
          injury by accident. From the statements
          given, ascertaining whether the claimant
          alleged an injury while moving items between
          the double belts or whether she alleged an
          injury while lifting items from the belt into
          the basket was difficult. The claimant also
          seemed confused over the size of the bottles,
          the number of bottles, and the number of
          bags, raising questions about the accuracy of
          her account of the incident. The claimant's
          initial statement was that the pain came on
          gradually. However, by the time of the
          hearing she had changed the account to refer
          to a more specific incident involving lifting
          either two or three bottles of soda in a bag.


     It is well settled that credibility determinations are

within the fact finder's exclusive purview.    See Goodyear Tire &
Rubber Co. v. Pierce, 5 Va. App. 374, 381, 363 S.E.2d 433, 437

(1987).   Based upon the inconsistencies between claimant's



                                  2
hearing testimony and her recorded statement, the commission was

entitled to conclude that claimant's testimony was not credible.

Accordingly, we cannot find as a matter of law that claimant

carried her burden of proving that she sustained an injury by

accident arising out of and in the course of her employment on

December 31, 1995.   Claimant's remaining claims are also without

merit.   She alleges that the commissioner failed to consider the

medical reports and the ongoing treatment of the claimant.    The

record does not support this claim.   She also contends the

commissioner failed to consider a witness' affidavit.   The

affidavit was not made part of the record at the commissioner's

hearing and was properly not considered.
     For the reasons stated, we affirm the commission's decision.

                                                        Affirmed.




                                 3